Case 2:16-cv-03767-PSG-FFM Document 101 Filed 05/19/21 Page 1 of 12 Page ID #:1307



     1    Kelli D. Burritt, Esq. SBN 192397
          kelli@wmlawyers.com
     2
          WINER, BURRITT & TILLIS LLP
     3    21700 Oxnard, Suite 2070
          Woodland Hills, California 91367
     4
          Telephone: (818) 697-6201
     5    Fax: (877) 641-0824
     6
        Brian P. Sanford, Esq., Pro Hac Vice, Tex. SBN 17630700
      7 bsanford@sanfordfirm.com
        THE SANFORD FIRM
      8
        1910 Pacific Avenue, Suite 15400
      9 Dallas, Texas 75201
        Tel (214) 717-6653
     10
        Fax (214) 919-0113
     11
        Attorneys for Plaintiffs
     12
        Defendants’ counsel on following page
     13
     14
                             UNITED STATES DISTRICT COURT
     15
                            CENTRAL DISTRICT OF CALIFORNIA
     16
     17                               WESTERN DIVISION
     18
          ____________________________________
     19                                         )
               United States of America and the )   Case No. CV16-03767 PSG
     20
               State of California ex rel,      )               (FFMx)
     21        Regie Salgado and                )
               Melinda Zambrano,                )   JOINT DISCOVERY PLAN
     22
                                                )
     23                      Plaintiffs,        )
                                                )   Pursuant to 31 U.S.C. § 3729
     24
               v.                               )   et seq., the California False
     25                                         )   Claims Act, Cal. Gov’t code
               TruConnect, Matthew Johnson,     )   § 12650 et seq., and the Common
     26
               and Nathan Johnson,              )   Law of California
     27                                         )
                            Defendants.         )   JURY TRIAL DEMANDED
     28
          ___________________________________ )
          3716852.3
          JOINT DISCOVERY PLAN                              CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 101 Filed 05/19/21 Page 2 of 12 Page ID #:1308



     1    Benjamin N. Gluck – SBN 203997
                 bgluck@birdmarella.com
     2    Paul S. Chan – SBN 183406
     3           pchan@birdmarella.com
          Julia B. Cherlow – SBN 290538
     4           jcherlow@birdmarella.com
     5    BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
          DROOKS, LINCENBERG & RHOW, P.C.
     6    1875 Century Park East, 23rd Floor
     7    Los Angeles, California 90067-2561
          Telephone: (310) 201-2100
     8    Facsimile: (310) 201-2110
     9
        Attorneys for Defendants TruConnect
     10 Communications, Inc., Matthew Johnson
     11       and Nathan Johnson
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
          3716852.3                          -2-
          JOINT DISCOVERY PLAN                             CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 101 Filed 05/19/21 Page 3 of 12 Page ID #:1309



     1                Pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule 26-1,
     2    counsel for Relators and Defendants last conferred on May 18, 2021, and now file
     3
          this joint report:
     4
     5                                            Discovery Plan
     6                (i)    Any changes that should be made in the timing, form, or requirement
     7                       for disclosures under Rule 26(a), including a statement of when initial
                             disclosures were made or will be made.
     8
     9                       The Parties agree that initial disclosures should proceed 30 days after
     10               Defendants answered the remaining claims in the Third Amended Complaint
     11               (“TAC”), namely on May 27, 2021.
     12
     13               (ii)   Subjects on which discovery may be needed, when discovery should
                             be completed, and whether discovery should be conducted in phases
     14                      or be limited to or focused on particular issues.
     15
                             Plaintiffs’ Position
     16                      Discovery will be needed on:
     17
                                   • Plaintiffs’ claims for wrongful termination in retaliation for
     18                              protected activity
     19                            • Related to protected activity including violations or possible
                                     violations of the law
     20                            • Good faith basis for the reports and whether there were
     21                              actual violations, prior history of violations or reports of
                                     violations
     22
                                   • Documents and communications related to violations and
     23                              reports of violations
                                   • The employment of Plaintiffs
     24
                                   • Communications and documents regarding Plaintiffs’
     25                              employment
     26                            • Communication and documents related to Plaintiffs’
                                     comparators
     27                            • Damages to Plaintiffs
     28                            • Net worth of Defendants
          3716852.3                                     -3-
          JOINT DISCOVERY PLAN                                          CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 101 Filed 05/19/21 Page 4 of 12 Page ID #:1310



     1
                            Plaintiffs propose a discovery deadline of January 28, 2022.
     2
     3                      Defendants’ Position
     4                      Defendants intend to seek discovery concerning the individual

     5                plaintiffs’ alleged employment claims. Specifically, Defendants seek

     6                discovery on the following:

     7                            • Plaintiffs’ employment records in their possession, custody

     8                               and control, including any evidence that they were ever

     9                               employed by, or terminated by, Defendants;

     10                           • Plaintiffs’ evidence that they were engaged in any allegedly

     11                              protected activities, including but not limited to any

     12                              evidence of Plaintiffs’ purported analyses or other studies of

     13                              Defendants’ purported “data” with respect to their

     14                              participation in the Lifeline Wireless Program;
                                  • Plaintiffs’ evidence that they allegedly provided notice to
     15
                                     Defendants that they were engaged in any such protected
     16
                                     activities;
     17
                                  • Plaintiffs’ communications with Plintron, as alleged at
     18
                                     paragraph 117 of the TAC;
     19
                                  • Plaintiffs’ communications with Braxton Carter as alleged at
     20
                                     paragraphs 151-52 of the TAC;
     21
                                  • Plaintiffs’ communications with Defendants;
     22
                                  • Plaintiffs’ purported damages; and
     23
                                  • Plaintiffs’ efforts to mitigate any such damages, including
     24
                                     but not limited to, seeking and obtaining new employment
     25
                                     after their positions with Sage Telecom were eliminated in
     26
                                     July 2015, as part of the reduction in force.
     27
     28
          3716852.3                                    -4-
          JOINT DISCOVERY PLAN                                         CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 101 Filed 05/19/21 Page 5 of 12 Page ID #:1311



     1                        With respect to a schedule for discovery to be completed, Defendants
     2                propose that percipient discovery be completed by March 2022.
     3
     4                (iii)   Any issues about disclosure, discovery, or preservation of
                              electronically stored information, including the forms or forms in
     5                        which it should be produced.
     6
     7                        The parties agree that documents in the form of PDFs will be

     8                sufficient for initial production. Parties may make limited requests for

     9                certain documents in native or other format if necessary, after review of

     10               document production.

     11
                      (iv)    Any agreements or disputes relating to asserting claims of privilege or
     12                       preserving discoverable information, including ESI and any
     13                       agreements reached under Federal Rule of Evidence 502.

     14
                              Evidence preservation holds are in place. Parties will agree on a
     15
                      clawback agreement and a proposed stipulated protective order.
     16
     17                       Plaintiffs’ Position
     18
                              Plaintiffs request that each party give each other 14 days’ prior notice
     19
                      before requesting documents from third parties pursuant to a subpoena. If,
     20
                      within the 14-day period, a motion to quash or for protective order is filed
     21
                      concerning the document request, the subpoena shall not be served until the
     22
                      Court rules on the motion. Rule 45, Fed. R. Civ. Pro 45, requires notice of a
     23
                      subpoenas to other parties before service; however, the rule does not provide
     24
                      the number of days for prior notice. Fourteen days prior notice would
     25
                      provide the parties sufficient time to file any motions for protective orders to
     26
                      resolve any issues before a subpoena may be served to prevent any harm that
     27
                      might be caused by the service of the subpoena. Requiring a notice period is
     28
          3716852.3                                       -5-
          JOINT DISCOVERY PLAN                                            CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 101 Filed 05/19/21 Page 6 of 12 Page ID #:1312



     1                regularly given by Courts and does not necessitate any prior advisory
     2                opinion by a Court. Indeed, Court’s often order a stay of a subpoena pending
     3                a ruling on a motion for protective order regarding a subpoena. The notice
     4                period would obviate unnecessary emergency rulings by the Court.
     5                      Defendants have requested a protective order that includes not only
     6                confidential designations, but “attorney’s eyes only” designations. Plaintiffs
     7                dispute the need for attorney’s eyes only provisions. The provision is not
     8                necessary in this case, it constrains or violates an attorney’s fiduciary duty of
     9                full disclosure and limits the attorney’s ability, as an agent, to zealously
     10               represent his or her principal. It conflicts with ethical responsibilities as well,
     11               unnecessarily creating a conflict of interest with the client. This case does
     12               not involve competitors or patent issues. Indeed, TruConnnec depends on
     13               government subsidy and should be open to more disclosure rather than less.
     14               Designation of attorney’s eyes only also contravenes the public’s right to
     15               any right to open courts and disclosure of the use of public funds. Any issues
     16               which might necessitate attorney’s eyes only could be resolved through
     17               specific identification of the documents sufficient for a court to rule on the
     18               matter or in extreme circumstances, in camera inspection.
     19
     20                     Defendants’ Position
     21
                            With respect to third party subpoenas, the parties should follow the
     22
                      requirements of the Federal Rules of Civil Procedure (the “FRCP”). As
     23
                      Plaintiffs correctly note, Rule 45(a)(4) of the FRCP provides for notice to
     24
                      other parties before service of third party subpoenas. Defendants believe
     25
                      that this provision is sufficient to govern the parties’ third party discovery.
     26
                      There is no need for an extra 14-day period to file motions to quash or for
     27
                      protective orders prior to the service of third party subpoenas. This extra 14-
     28
          3716852.3                                       -6-
          JOINT DISCOVERY PLAN                                             CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 101 Filed 05/19/21 Page 7 of 12 Page ID #:1313



     1                day period will only delay proceedings and invite the expenditure of
     2                unnecessary resources by the Court and the parties. This is especially the
     3                case given that such motions prior to service of the subpoenas likely would
     4                seek inappropriate advisory opinions.
     5                      With respect to the stipulated protective order, it is common practice
     6                in Defendants’ counsel experience, including in cases litigated in the District
     7                Court of the Central District of California, to include a “Highly Confidential
     8                – Attorneys’ Eyes Only” tier in stipulated protective orders for documents
     9                and communications that contain highly confidential, non-public
     10               information, consisting of trade secrets, proprietary, or other highly
     11               confidential business, financial, regulatory, or strategic information, the
     12               disclosure of which would create a substantial risk of competitive or
     13               business injury to the producing party. (Indeed, Defendants used the
     14               Honorable Jacqueline Chooljian’s form protective order as a model in
     15               editing the proposed protective order in this matter.)
     16                     The purpose for including a higher level of protection for
     17               competitively sensitive information is to facilitate the open exchange of
     18               documents and information, while also protecting litigants from potential
     19               competitive harm. Indeed, rather than “violating” an attorney’s fiduciary or
     20               ethical responsibilities, as Plaintiffs allege, such provisions enhance the
     21               attorney’s ability to satisfy his/her duty of diligence.
     22                     The parties are still at the initial stages of discovery in this matter.
     23               However, based on discovery requests already served by Plaintiffs (and
     24               without conceding that these requests are within the permissible scope of
     25               discovery, which Defendants intend to challenge at the appropriate time
     26               given the Court’s order on Defendants’ Motion to Dismiss the TAC),
     27               Defendants anticipate that certain documents and communications sought
     28
          3716852.3                                      -7-
          JOINT DISCOVERY PLAN                                            CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 101 Filed 05/19/21 Page 8 of 12 Page ID #:1314



     1                will be exchanged more freely if Defendants are afforded the protections of
     2                a “Highly Confidential – Attorneys’ Eyes Only” designation for, among
     3                other things, information about TruConnect Communications, Inc.’s
     4                business plans, proprietary operations, and strategy. Plaintiffs have both
     5                alleged that they are telecommunications professionals. (See, e.g., TAC ¶¶
     6                70, 73, 74). It is quite likely they have secured alternative employment
     7                within the telecommunications field, very possibly for Defendants’
     8                competitors. Disclosure to Plaintiffs of Defendants’ trade secrets could
     9                create a substantial risk of competitive or business injury, especially so
     10               because at all relevant times, Plaintiffs were employees of Sage Telecom, a
     11               separate and distinct entity from TruConnect.
     12
     13               (v)    Any changes that should be made in the limitations on discovery
                             imposed by the Rules, whether federal or local, and any other
     14                      limitations that should be imposed.
     15
                             Plaintiffs’ position
     16
     17                      None at this time.

     18                      Defendants’ position
     19
                             None at this time other than to state that discovery should be limited
     20
                      to Plaintiffs’ remaining employment claims, given that the Court dismissed
     21
                      without leave to amend Plaintiffs’ first through fourth causes of action in the
     22
                      TAC, under the federal and California False Claims Acts. (Dkt. No. 87.)
     23
     24               (vi)   Any other orders that the court should issue under Rule 26(c) or under
     25                      Rule 16(b) and (c).

     26                      The parties will submit a proposed stipulated protective order.
     27
     28
          3716852.3                                     -8-
          JOINT DISCOVERY PLAN                                           CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 101 Filed 05/19/21 Page 9 of 12 Page ID #:1315



     1                (vii) Complexity of the case. The complexity of the case, and whether all
                            or part of the procedures of the Manual for Complex Litigation
     2                      (current edition) should be utilized. Counsel may propose to the Court
     3                      modifications of the procedures in the Manual to facilitate the
                            management of a particular action.
     4
     5                       The parties do not believe that the case is appropriate for the
     6                application of the Manual for Complex Litigation.
     7
     8                (viii) Motion Schedule. The dispositive or partially dispositive motions
                             which are likely to be made, and a cutoff date by which all such
     9                       motions shall be made.
     10
                             Plaintiffs’ Position
     11
     12                      Plaintiffs propose a deadline for dispositive motions of
     13               January 28, 2022.
     14
                             Defendants’ Position
     15
     16                      Defendants propose a deadline for dispositive motion filing of June
     17               30, 2022.
     18
                      (ix)   ADR. Selection of one of the three ADR Procedures specified in L.R.
     19                      16-15.4 as best suited to the circumstance of the case, and when the
     20                      ADR session should occur. For case in the Court-Directed ADR
                             Program, counsel are directed to furnish and discuss with their clients
     21                      the Notice to Parties of Court-Directed ADR Program in preparation
     22                      for this conference. A settlement conference with a magistrate judge is
                             generally not available for such cases.
     23
     24                      The parties prefer ADR Procedure No. 3 (private dispute resolution).
     25               Plaintiffs propose a mediation deadline of June 1, 2022; Defendants propose
     26               a mediation deadline of September 30, 2022.
     27
     28
          3716852.3                                      -9-
          JOINT DISCOVERY PLAN                                           CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 101 Filed 05/19/21 Page 10 of 12 Page ID
                                 #:1316


   1               (x)     Trial Estimate. A preliminary estimate of the time required for trial.
   2                       The parties estimate trial will take one week.
   3
                   (xi)    Additional Parties. The likelihood of appearance of additional parties.
   4
   5                       Plaintiffs’ Position
                           Plaintiffs may name Sage Telecom, Inc., Sage Telecom, LLC, or
   6
   7               Plintron as additional parties.
   8                       Plaintiffs propose a deadline to add additional parties by November 1,
   9
                   2021.
  10
  11                       Defendants’ Position
  12                       Plaintiffs failed to name Sage Telecom, an indispensable party to the

  13               action as it was Plaintiffs’ employer at all relevant times, and it was the

  14               entity that terminated Plaintiffs’ employment as part of an office-wide

  15               reduction in force.

  16               (xii) Expert Witnesses. The proposed timing of the disclosures under F.R.
  17                     Civ. P. 26(a)(2).

  18
                           Plaintiffs’ Position
  19
                           Plaintiffs propose a deadline of November 15, 2021 for Plaintiffs’
  20
                   expert designations and a deadline of December 15, 2021 for Defendants’
  21
                   expert designations.
  22
                           Parties must file any objections to experts within thirty (30) days of
  23
                   expert designation.
  24
                           Supplementation of experts reports must be made within 30 days
  25
                   following the discovery deadline.
  26
  27
  28
       3716852.3                                      - 10 -
       JOINT DISCOVERY PLAN                                            CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 101 Filed 05/19/21 Page 11 of 12 Page ID
                                 #:1317


   1                     Defendants’ Position
   2                     Defendants propose an expert report deadline of March 15, 2022,
   3               rebuttal expert report deadline of April 15, 2022, and an expert discovery
   4               cut-off of May 1, 2022.
   5
                   (xiii) Amended Pleadings.
   6
   7               Plaintiffs propose a deadline to amend pleadings by November 1, 2021.
   8   Defendants do not oppose this deadline.
   9
  10                                               Respectfully submitted,
  11
  12                                               By:         /s Brian P. Sanford
  13                                                         Brian P. Sanford
                                                             Texas Bar No. 17630700
  14                                                         bsanford@sanfordfirm.com
  15                                                         David B. Norris
                                                             Texas Bar No. 24060934
  16                                                         dnorris@sanfordfirm.com
  17
                                                             THE SANFORD FIRM
  18                                                         1910 Pacific Ave., Suite 15400
  19                                                         Dallas, TX 75201
                                                             Telephone: (214) 717-6653
  20                                                         Fax: (214) 919-0113
  21
                                                             Kelli D. Burritt, Esq.
  22                                                         California Bar No. 192397
  23                                                         kelli@wmlawyers.com
                                                             WINER, BURRITT & TILLIS LLP
  24                                                         21700 Oxnard, Suite 2070
  25                                                         Woodland Hills, California 91367
                                                             Telephone: (818) 697-6201
  26                                                         Fax: (877) 641-0824
  27
                                                             Attorneys for Plaintiffs/Relators
  28
       3716852.3                                    - 11 -
       JOINT DISCOVERY PLAN                                            CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 101 Filed 05/19/21 Page 12 of 12 Page ID
                                 #:1318


   1                                    By:       __/s/ Julia B. Cherlow___________
                                                  Benjamin N. Gluck
   2                                              bgluck@birdmarella.com
   3                                              SBN 203997
                                                  Paul S. Chan
   4                                              pchan@birdmarella.com
   5                                              SBN 183406
                                                  Julia B. Cherlow
   6                                              jcherlow@birdmarella.com
   7                                              SBN 290538
                                                  BIRD, MARELLA, BOXER, WOLPERT,
   8                                              NESSIM, DROOKS, LINCENBERG
   9                                              & RHOW, P.C.
                                                  1875 Century Park East, 23rd Floor
  10                                              Los Angeles, California 90067-2561
  11                                              Telephone: (310) 201- 2100
                                                  Facsimile: (310) 201-2110
  12
  13                                              Attorneys for Defendants
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       3716852.3                         - 12 -
       JOINT DISCOVERY PLAN                                 CASE NO.CV16-03767 PSG (FFMx)
